

	

		II

		109th CONGRESS

		1st Session

		S. 124

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Feingold introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security Act to repeal

		  the MA Regional Plan Stabilization Fund.

	

	

		1.Repeal of MA Regional Plan

			 Stabilization Fund

			(a)Purpose of

			 SectionThe purpose of this section is to reduce the Federal

			 budget deficit and to more efficiently use taxpayer dollars in health care

			 spending.

			(b)Repeal of MA

			 Regional Plan Stabilization FundSection 1858 of the

			 Social Security Act (42 U.S.C.

			 1395w–27a) is amended—

				(1)by striking

			 subsection (e);

				(2)by redesignating

			 subsections (f), (g), and (h) as subsections (e), (f), and (g), respectively;

			 and

				(3)in subsection

			 (e), as so redesignated, by striking subject to subsection

			 (e),.

				(c)Conforming

			 amendmentSection 1851(i)(2) of the

			 Social Security Act (42 U.S.C.

			 1395w–21(i)(2)), as amended by section 221(d)(5) of the

			 Medicare Prescription Drug, Improvement, and Modernization Act of 2003, is

			 amended by striking 1858(h) and inserting

			 1858(g).

			(d)Effective

			 dateThe amendments made by this section shall take effect as if

			 included in the enactment of the Medicare Prescription Drug, Improvement, and

			 Modernization Act of 2003 (Public Law 108–173).

			

